Citation Nr: 1714214	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  09-42 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for a back disability, to include residuals of a laminectomy of the lumbosacral spine at L4-L5 and L5-S1.

2.  Entitlement to a separate compensable evaluation for right lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the U.S. Marine Corps from September 1975 to September 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) at the Regional Office (RO) in Oakland California, which denied increased ratings for the Veteran's back and radiculopathy claims.  The Veteran appealed these adverse decisions and the matters are now before the Board.

The Board previously remanded these matters in August 2015 to afford the Veteran an opportunity to testify during a hearing before a Veterans Law Judge.  In July 2016, the Veteran requested that the scheduled videoconference hearing be canceled and that his case be sent to the Board.  Pursuant to 38 C.F.R. § 20.704(e) (2016), these matters are therefore properly before the Board.  The Board also notes that additional evidence has been received since these matters were certified to the Board.  However, in correspondence from February 2017, the Veteran waived his right to review by the Agency of Original Jurisdiction (AOJ) of this additional evidence and the appeal may proceed.  See 38 C.F.R. § 20.1304(c) (2016).


FINDINGS OF FACT

1.  The Veteran's back disability has not been manifested by forward flexion of the thoracolumbar spine of 30 degrees or less.

2.  The Veteran's back disability has not been manifested by favorable ankylosis of the entire thoracolumbar spine.

3.  The Veteran's back disability has not been manifested by incapacitating episodes having a total duration of at least four weeks in any 12 month period currently under appeal.

4.  The Veteran's right lower extremity radiculopathy has been manifested by no more than moderate, incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for a back disability, to include residuals of a laminectomy of the lumbosacral spine at L4-L5 and L5-S1, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Code 5243 (2016).

2.  The criteria for an initial evaluation of 20 percent, but no higher, for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.7, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board appreciates the Veteran's service to his country and is sympathetic to the fact that he has medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.


I.  Increased Rating - Legal Standard

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016). 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

a.  Legal Standard - Diagnostic Code 5243

Here, the Veteran's claim for a higher evaluation for his back disability stems from the initial award of service connection for this condition.  On a claim for increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  

The Veteran was awarded an initial 20 percent evaluation for his back disability.  The Veteran's disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5243, which is the Code for intervertebral disc syndrome.  For disabilities evaluated under DC 5243, the proper evaluation should be the higher of the rating determined under the General Rating Formula for Diseases and Injuries of the Spine or of the rating determined under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The General Rating Formula for Diseases and Injuries of the Spine provides the following, in pertinent part: a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  Id. 

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.   Id.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.  

As indicated above, when DC 5243 is under consideration, the proper evaluation may be that which is determined using the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  That Formula provides the following, in pertinent part: a 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a.

A 40 percent disability rating is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.

A 60 percent disability rating is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).


b.  Legal Standard - Diagnostic Code 8520

As explained above, the Veteran was assigned an initial 20 percent rating for his back disability.  However, he has also contended that his right leg radiculopathy warrants an additional compensable evaluation.  Note (1) of the General Rating Formula for Diseases and Injuries of the Spine provides that any associated objective neurological abnormalities associated with disabilities of the spine, including, but limited to, bowel or bladder impairment, should be rated under an appropriate diagnostic code.  38 C.F.R. § 4.71a.

Here, the Veteran's medical records indicate that his back disability have caused radiculopathy in the right lower extremity along the sciatic nerve.  Neurological disabilities related to the sciatic nerve are evaluated under DC 8520.  Diseases of the peripheral nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia under 38 C.F.R. § 4.124a.  The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve.  Id.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  Id.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury to the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section with sciatic nerve involvement will be that for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

With respect to DC 8520, a disability rating of 10 percent is warranted with mild incomplete paralysis.  A disability rating of 20 percent is warranted with moderate incomplete paralysis.  A disability rating of 40 percent is warranted with moderately severe incomplete paralysis.  A disability rating of 60 percent is warranted with severe incomplete paralysis, with marked muscular atrophy.  Finally, the highest schedular rating allowable under DC 8520 is for 80 percent, which is appropriate when there is complete paralysis of the sciatic nerve.  The rating criteria indicate that complete paralysis is present when the foot dangles and drops, there is no active movement possible of muscles below the knee, and where flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

II.  Analysis

a.  Back Disability

After a full review of the record, and as discussed below, the Board concludes that an evaluation in excess of 20 percent for a back disability is not warranted.

Beginning as early as July 2009, the Veteran reported symptoms of low back pain, weakness, stiffness, numbness, and tingling.  At that time, the Veteran stated to the VA examiner that his pain increased with repetitive use, that he experienced severe pain with flare-ups that could last for hours two to three times per week, and prevented him from being able to pursue his occupation of a telecommunication specialist.  This July 2009 VA examiner also reported that the Veteran had a history of three incapacitating episodes and could walk one mile before an increase in his pain.  At the subsequent VA examination conducted in January 2010, the Veteran reported constant pain with radiation in the right lower extremity, with increases in pain with standing and walking longer than 20 minutes.  Finally, the Veteran indicated at his August 2016 VA examination that he could not do anything during a flare-up, that his flare-ups lasted one to seven days, and that they were unpredictable with no pattern.  He also indicated that he could not sit or stand more than 15 minutes and could not walk for more than 30 minutes.  

The Board recognizes that lay observations regarding pain, functional limitations, tolerances for standing or walking, and the effects of flares can be competent and probative as to an individual claimant's current level of symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Accordingly, the lay statements made by the Veteran are entitled to some degree of probative weight.  

However, these statements and observations have to be considered in the context of the entire record.  Here, the objective medical evidence in the file and the reports of symptomatology ultimately do not warrant a rating in excess of 20 percent for the Veteran's back disability at any point during the current period under appeal.

For instance, at the Veteran's July 2009 VA examination, although the Veteran had an antalgic gait and was unable to walk on his toes and heels, he had no signs of atrophy or tenderness.  Range of motion was reportedly limited at that time, and with repetitive use, the Veteran had 0 degrees of extension, 5 degrees of lateral flexion bilaterally, 5 degrees of right lateral rotation, and 0 degrees of left lateral flexion.  However, the Veteran's 40 degrees of forward flexion with repetitive motion did not meet the criteria for a rating in excess of 20 percent at that time.  

The Veteran attended another VA examination in January 2010.  Notably, as opposed to the July 2009 evaluation, the Veteran was able to walk on his toes and heels with only minimal difficulties at this subsequent VA examination.  This evaluation was also silent for any range of motion testing to suggest that the Veteran's forward flexion of the thoracolumbar spine had deteriorated.  

The Veteran was afforded an additional VA evaluation in August 2016.  The Board notes that although the Veteran reported an increase in the duration and unpredictability of the flare-ups in his back pain at that time, the ranges of motion in his lumbosacral spine appeared to have improved since the time of the July 2009 VA examination.  Specifically, although repetitive use reduced the range of motion in his spine, he was noted to have 10 degrees of flexion and right lateral flexion, 20 degrees in his left lateral flexion, and 30 degrees in his bilateral rotation.  As was the case with the earlier VA examiner, this VA clinician also failed to report a reduction in forward flexion that would equate to a rating in excess of 20 percent.  On the contrary, the Veteran's forward flexion of 50 degrees is consistent with his initial disability rating for his low back disability.  

The Board recognizes that the Veteran initially reported three episodes of incapacitating back pain related to his intervertebral disc syndrome at his July 2009 VA examination.  However, there is no evidence in the record that the Veteran experienced any acute period of signs and symptoms that caused a treating physician to prescribe bedrest for the four weeks necessary to warrant a rating of higher than 20 percent for intervertebral disc syndrome.  On the contrary, the August 2016 VA evaluator specifically found that the Veteran's low back disability had not caused any episodes of bed rest in the preceding 12 months.

Ultimately, the evidence of record does not approximate the criteria under DC 5243 for a rating of higher than 20 percent at any point during the period currently on appeal.  There is no probative and competent evidence that the Veteran's back disability limited forward flexion in his thoracolumbar spine to 30 degrees or less or that it resulted in favorable ankylosis of the this region of his spine.  Likewise, there is no evidence that the Veteran has been prescribed the four weeks of physician-prescribed bedrest necessary to meet the criteria for an evaluation higher than 20 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Pursuant to DeLuca, the Board has also considered whether weakness, pain, incoordination, or fatigability caused by repetitive use or flare-ups warrant a higher rating.  However, there is no competent medical evidence appearing in the record to suggest that flare-ups in the Veteran's chronic lumbar sprain or repetitive use of his lumbosacral spine would cause the additional degree of functional limitation that would warrant a rating of 40 percent or higher.  Indeed, the VA examiners who evaluated the Veteran specifically reported limitation in ranges of motion, in terms of degrees, upon repetitive use and the diminished ranges of motion in this part of his spine after repetitive use fall within the criteria for a 20 percent evaluation.  Although the Veteran has variously described significant functional deficits during flare-ups, his treatment records also fail to include evidence of additional loss of range of motion during these flare-ups or for which the Veteran was prescribed bedrest.  Accordingly, the Board concludes that the Veteran's back disability has been no higher than 20 percent disabling throughout the entire rating period on appeal.

b.  Right Lower Extremity Radiculopathy

Having reviewed the entirety of the record, and as discussed below, the Board finds that an evaluation of 20 percent, but no higher, is warranted for right lower extremity radiculopathy.  

The Board recognizes that, as was the case with the Veteran's reports of musculoskeletal back pain, he has also reported radicular symptoms relating to his back disability early on in the current appellate period.  At his July 2009 VA examination, he indicated that he experienced give-way weakness, numbness and tingling.  The January 2010 VA examiner also reported symptomatology of radiating low back pain to the right lower extremity in a sciatic distribution in addition to difficulty stabilizing the ankle joint in his right leg.  More recently, the Veteran has continued to describe similar symptoms.  The August 2016 VA evaluator stated that the Veteran was then experiencing radiating back pain down his right side.

The Board recognizes that these subjective symptoms are observable by lay persons and the Veteran is therefore competent to submit this evidence.  The Board also finds no significant evidence that detracts from the credibility of these statements.  As such, the Board gives them some degree of probative weight.  However, as was the case with the evaluation of the Veteran's back disability, the Board must evaluate the Veteran's statements in the context of all of the examination and treatment records, including the statements and objective findings reported by treating and non-treating clinicians. 

In evaluating this evidence, the Board finds it useful to discuss the opinions of the January 2010 VA examiner.  This neurologist reported that the Veteran experienced right sided lumbar L5 radiculopathy secondary to prior spinal surgeries.  The objective abnormalities reported by this physician appear to be largely equal in both lower extremities.  For instance, he indicated that the Veteran had absent bilateral ankle jerks and reduced sensation in the bilateral lower extremities.  Ultimately, this VA examiner ultimately reported that the condition causing the Veteran's objective neurological abnormalities in his lower extremities was idiopathic polyneuropathy that was to be considered secondary to toxic metabolic factors such as alcohol and smoking.  This physician stated that these abnormalities were not related to the Veteran's lumbar spine condition.

As noted above, separate compensable ratings may be warranted for disabilities of the spine when they cause objective neurological abnormalities.  As such, considering only this physician's opinion, the Veteran's argument for an additional compensable rating for his right extremity radiculopathy should fail.  

However, conflicting evidence appears in the record.  For instance, although the January 2010 VA examiner indicated that the neurological abnormalities related to polyneuropathy that was present in both legs, he did not explain the causes of the atrophy in the Veteran's right lower extremity or explain whether this loss of muscle mass was related to the Veteran's radiculopathy.  The Board also notes that numerous treatment and examination reports include evidence of only right-sided neurological symptoms and abnormalities, which would appear inconsistent with the January 2010 VA examiner's findings of polyneuropathic abnormalities in each of the Veteran's lower extremities.  For instance, at the Veteran's recent August 2016 VA examination, he had diminished reflexes and sensation in his right lower extremity, but exhibited signs of normal reflexes and sensation in his left lower extremity.  Similarly, electrodiagnostic studies from April 2012 included signs that were reportedly consistent with radiculopathy, with no mention in this report of signs of toxic polyneuropathy.  

As indicated above, in Mittleider, the U.S. Court of Appeals for Veterans Claims recognized that when it is not possible to separate the effects of a service-connected disability and a condition that it is not service-connected, such signs and symptoms must be attributed to the service-connected disability.  The Board finds that the evidence relating to the etiology of the Veteran's neurological abnormalities in his right lower extremity is in relative equipoise.  Accordingly, pursuant to 38 C.F.R. § 4.3, the Board resolves the benefit of the doubt in the Veteran's favor and finds that these neurological symptoms relate to his intervertebral disc syndrome and warrant a separate evaluation under DC 8520.

Therefore, the Board turns to the actual medical evidence relating to the Veteran's right lower extremity radiculopathy.  Viewed in its entirety, the Board finds that the evidence warrants a 20 percent evaluation.

As explained above, a 20 percent evaluation is appropriate when a claimant demonstrates signs of moderate incomplete paralysis of the sciatic nerve.  The Board notes at the outset that the only medical opinion appearing in the record that characterizes the severity of the Veteran's radiculopathy was offered by the July 2016 examiner.  This evaluator reported signs of hypoactive reflexes in the right knee and ankle, absent sensation in the lower leg and feet, a positive straight leg raising test on the right, and moderate pain, paresthesias, and numbness in the right lower extremity.  Ultimately, the July 2016 VA examiner opined that the Veteran's right-sided radiculopathy was moderate in severity.  

Although the earlier neurological evidence at times waxed and waned, the objective findings and reports of symptomatology in the record before that evaluation appear to be largely consistent with the July 2016 VA examination findings.  For instance, although the Veteran had 4/5 motor strength at the initial July 2009 VA examination, the Veteran also had positive straight leg raise tests, 1+ patellar and Achilles tendon reflexes, and decreased sensation in the lower right extremity.  At the January 2010 VA examination, the Veteran reportedly had absent ankle jerks and reduced sensation in the lower examination, with minimal atrophy of the right foot muscles.  

Although the April 2012 NCS and EMG studies were reportedly no more than mildly abnormal, these VA examination findings appear to be largely consistent with the moderate examination findings reported at the August 2016 VA examination.  Accordingly, the Board finds that this objective medical evidence and the opinion offered by the recent VA examiner are entitled to significant probative weight.  This evidence overall is consistent with no more than moderate incomplete paralysis of the right sciatic nerve.  For instance, despite the Veteran's radiculopathy and back disorder, the record indicates that the Veteran has been able to engage in somewhat significant physical activities.  As early as February 2010, a treatment note indicates that the Veteran was walking a lot because he was without a car at that time and as recently as May of 2016, treatment notes indicate that the Veteran lived alone and took care of all household duties and walked several hours per day. This evidence is inconsistent with the functional deficits and more severe degree of incomplete paralysis contemplated by a higher evaluation for the Veteran's radiculopathy.  As such, the Board finds that the Veteran's right lower extremity radiculopathy most closely approximates the 20 percent rating under DC 8520.

The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Board has found no section that provides a basis upon which to assign an increased disability rating in excess of 20 percent for the Veteran's right lower extremity radiculopathy for the entire period on appeal.  Specifically, the Board has also considered whether a rating in excess of 20 percent is warranted under DC 8620, which relates to neuritis of the sciatic nerve, and DC 8720, which relates to neuralgia of the sciatic nerve.  However, each of these codes is evaluated using the same criteria as 8520.  As such, and for the reasons explained above, evaluations in excess of 20 percent under DC 8620 or DC 8720 are not appropriate in this case.  

c.  Extraschedular Considerations

The Board has also considered whether extraschedular ratings are appropriate for either the Veteran's back disability or his right lower extremity radiculopathy.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Id. at 115.

With respect to the Veteran's back disability, the Board notes that the schedular rating criteria reasonably describe and assess the Veteran's disability level and symptomatology.  As explained above, the record indicates that the Veteran's back disability is manifested by symptoms of chronic pain, limitation of motion, and radicular symptoms that impact his ability to sit, stand, or walk for prolonged periods.  These symptoms and their resulting effects are fully contemplated by the rating schedule, which provides disability ratings on the basis of musculoskeletal deformity and contemplate a wide variety of manifestations of functional loss.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  

Concerning the Veteran's radiculopathy, the Board also finds that the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology.  The record includes neurological signs and symptoms relating to the Veteran's radiculopathy of radiating pain, numbness, atrophy, tingling, weakness, and diminished reflexes.  As was the case with the criteria relating to the Veteran's back disability, the rating criteria for neurological disabilities fully contemplate these neurological signs, symptoms, and abnormalities.  The rating criteria for disorders of the sciatic nerve contemplate a wide range of neurological abnormalities and functional loss attributable to neurological symptoms that cause incomplete paralysis.  Therefore, like the Veteran's low back disability, the Board finds that the Veteran's neurological disability picture is contemplated by the rating schedule and the assigned schedular evaluation is adequate.

Although the Veteran's disability is rated under two diagnostic codes, the evidence overall does not suggest that the combined effects of his musculoskeletal and neurological symptoms present an exceptional or unusual disability picture to render schedular rating criteria inadequate.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's back disability and right lower extremity radiculopathy, and referral for consideration of an extraschedular evaluation is not warranted.

d.  TDIU Considerations

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board has also considered whether entitlement to a total disability rating based upon individual unemployability (TDIU) might be appropriate.  

The Veteran has occasionally suggested that his back disability and the radiculopathic pain that he experiences renders him incapable of employment.  For instance, the Veteran reported to the July 2009 VA examiner that, although he was out of work at that time, his condition would interfere with his job as a telecommunication specialist.  The Board has taken the Veteran's contentions regarding occupational impact in to consideration in adjudicating his claim for an increased rating. 

In its consideration of this evidence, the Board notes that a total disability rating based on individual unemployability may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or when at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  

Here, however, the Veteran's ratings of 20 percent for a back disability, 20 percent for right lower extremity radiculopathy, and 10 percent for tinnitus fall short of this threshold and entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(a) cannot be granted.  Where the schedular rating percentage requirements of 38 C.F.R. § 4.16(a) are not met, entitlement to a total disability rating may be nonetheless considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Here again, however, the Board's review of the claims file does not indicate that the Veteran's 20 percent disabling back disability, his 20 percent disabling radiculopathy, his 10 percent disabling tinnitus, or a combination thereof renders him unemployable.  More specifically, the evidence of record fails to show that these disabilities render him unable to secure and follow a substantially gainful occupation.  

For instance, although the August 2016 VA examiner indicated that the Veteran would not be able to remain in one position for greater than 15 minutes, walk more than 30 minutes, or lift more than 10 pounds, none of the VA examiners reported that the Veteran's service-connected disabilities would prevent him from securing or following employment.  Similarly, clinical notes from August 2011 and July 2013 indicate that the Veteran has been engaged in part-time employment despite his service-connected disabilities.  Treatment notes, including from February 2010 and as late as May 2016 indicate that the Veteran was able to walk for substantial periods despite the effects of his service-connected disabilities, which suggests that the Veteran retains significant functional abilities.  Thus referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16(b) is also not warranted.

III.  VA's Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the required notice and information in a July 2009 letter prior to the initial adjudication of his claim.  See Vasquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  There have been no contentions that this notice is deficient in any way.  As such, the Board is convinced that VA has satisfied its duty to notify. 

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).  The Board finds that VA has satisfied its duty to assist by acquiring service records as well as relevant records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issue before the Board.

VA also attempted to satisfy its duty to assist by affording the Veteran several VA examinations, including in July 2009, January 2010, and August 2016.  Taken together, the Board is satisfied that these VA examinations contain a sufficient and adequate history of the Veteran's disabilities and adequately describe the severity and nature of the Veteran's disabilities.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

The Board has also considered Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), which holds that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The Board finds that the VA examination reports of record contain sufficient findings in this regard, and further remand is not required. 

Specifically, range of motion measurements for the opposite joint are unnecessary as there is no joint opposite of the spine.  Additionally, the August 2016 VA examiner addressed pain in weight bearing status and in repetitive-use testing.  Although this August 2016 VA examination report does not contain separate findings in active and passive motion, it indicates that the Veteran moved on his own free will, indicating that pain in active motion has been considered.  It follows that an assessment of passive motion would yield the same result.  If the Veteran was able to move his spine himself to a particular degree, the spine would be capable of the same movement by the examiner, and the results in active motion are applicable to passive motion.  The Board recognizes that there is no description of additional loss of limitation during a flare-up in any of the VA examination reports.  However, despite receiving somewhat regular treatment for his disabilities during the pendency of the instant appeal, no treating clinician has reported that the Veteran has experienced additional loss of range of motion in his spine or significant or persistent functional deficits during a flare-up.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362   (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).


ORDER

Entitlement to an initial evaluation in excess of 20 percent for a back disability, to include residuals of a laminectomy of the lumbosacral spine at L4-L5 and L5-S1, is denied.

Entitlement to an evaluation of 20 percent, and no higher, is granted for right lower extremity radiculopathy.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


